Pannell, Judge.
1. The claimant’s testimony, the only evidence offered to prove notice of accident as required by Code § 114-303, was equivocal, vague and contradictory and showed that no notice of injury from the accident was given at all. Under these circumstances, we cannot say that the finding of the director, that the notice required was not given, was unsupported by the evidence. See Royal Indem. Co. v. Coulter, 213 Ga. 277 (98 SE2d 899); Employer’s Mut. Liab. Ins. Co. v. Holloway, 98 Ga. App. 265 (105 SE2d 370); Kresge v. Holley, 104 Ga. App. 144 (121 SE2d 182).
2. In view of the above ruling, it is unnecessary to pass upon the other questions argued upon appeal.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.